Citation Nr: 1601946	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  01-06 540	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for bronchial asthma, currently evaluated as 60 percent disabling.

2.  Entitlement to total disability compensation rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Esq.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1970 to November 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the benefits sought on appeal.

The Board remanded the appeal in October 2007 to schedule a hearing before a member of the Board.  A hearing was scheduled, but the Veteran failed to report for the hearing.  The Board denied both issues on appeal in a July 2008 decision.  The Veteran appealed the Board's July 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, the parties filed a Joint Motion for Remand seeking to vacate the July 2008 Board denial and remand the matter to the Board.  The Court granted the Joint Motion in January 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an increased rating for his bronchial asthma, and that he is entitled to a TDIU.  Regrettably, the Board finds that yet another remand is warranted, as the RO has not substantially complied with the Board's May 2010 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In its May 2010 remand, the Board directed the RO to schedule a Travel Board hearing before a Veterans Law Judge (VLJ).  To date, there is no evidence in the record that such a Travel Board hearing was ever scheduled. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing with a VLJ.  The RO must comply with the procedures outlined in 38 C.F.R. § 20.702, which govern scheduling and notification of Board hearings.  

After the Board hearing, return the claims file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




